Order entered December 3, 2020




                                       In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01436-CR

                  SHAWN RYAN BLANKINSHIP, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                     Trial Court Cause No. CR17-0584

                                     ORDER

      Before the Court is appellant’s December 2, 2020 fourth motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on January 14, 2021. The failure to file a brief by that date

may result in the appeal being abated for a hearing. See TEX. R. APP. P. 38.8(b)(3).



                                                /s/   CORY L. CARLYLE
                                                      JUSTICE